Title: To George Washington from Giuseppe Ceracchi, 16 July 1792
From: Ceracchi, Giuseppe
To: Washington, George



Sir
Amsterdam 16 July 1792

No man is happier then I’m in this moment, for I rely feel a tru satisfactory honor in addressing the President of the Unit. Stat’s.
I shall communicate this sensetion to my Cildren, they shall learn to pronounce General Washingtons’ name with the highst admiration, and shall, inspire the desire to addresse personaly the Hero of America universily admired trowout the world.
My worth being to little, I have nothing to offer but the greatfull sentiments end veneretion with which I’m Sir your most obt end most Humble Servt

Joseph Ceracchi

